DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
The applicant alleges paragraph [0093] and figure 6 disclose the data for training the metamodel. The examiner disagrees. The applicant and specification have not disclosed the specific data that is used to train the model in order to give the computer implemented metamodel a prediction functionality.  The specification only discloses generic data. The examiner uses guidance on the application of 35 U.S.C. § 112 to computer-implemented functional claim limitations issued January 7, 2019 (https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112) and  MPEP [R-10.2019] to guide the 112(a) enablement rejections. Moreover, page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.” In addition, “Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. Therefore, since the applicant has not provided the data to give functionality to the “metamodel to predict”,  the applicant’s arguments are not persuasive. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
dividing a range of possible values of a hyperparameter of a machine learning algorithm into a plurality of contiguous subranges, wherein each subrange of the plurality of contiguous subranges is a respective distinct class of a plurality of classification classes; wherein the machine learning algorithm is one selected from the group consisting of: a support vector machine (SVM), an artificial neural network (ANN), a decision tree, and a random forest (This is a mathematical concept.)
creating a respective distinct metadata tuple for each dataset of a plurality of datasets wherein the respective distinct metadata tuple contains: a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset;( This mathematical concept. The examiner notes this part of the claim comes from figure 6 element 601 “derive respective meta-feature value from training dataset”, as noted in the remarks filed 12/3/21). The examiner understands the derivation is a mathematical concept);
training a metamodel to predict, based on the values of the meta-feature in the metadata tuples for the plurality of datasets, the classes of the metadata tuples for the plurality of datasets, wherein the metamodel is a random forest; (The training is a mathematical concept or method of organizing human activity(teaching).   The “training” teaches the algorithm on new data just like a teacher gives selected data to students in order to train the students The specification paragraph [0035] discloses training subset configurations for the (machine learning) algorithm and the determination of the subset would entail a mathematical concept.))
the metamodel predicting, based on the value of the meta-feature of a new dataset that is not in the plurality of datasets, a particular class of the plurality of contiguous subranges; (The predicting is a mathematical concept.)
configuring, based on the subrange that is said  particular class, the hyperparameter[[s,]] of the machine learning algorithm (The configuring is a mathematical concept or a method of organizing human activity. The configuring is based on rules (class) of the machine learning algorithm. The configuring is based on an algorithm which is mathematical concept).

training the machine learning algorithm (The training is a mathematical concept or organizing human activity(teaching). .  The “training” teaches the algorithm on new data just like a teacher gives selected data to students in order to train the students The specification paragraph [0035] discloses training “subset” configurations for the (machine learning) algorithm and the determination of the subset would entail a mathematical concept.)

Based upon the above analysis claim 1 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 1 does not have and additional element. 
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to measuring and collecting and not to a structural feature of the claim. 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is just manipulating data. 
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). 
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
There are no additional elements. The examiner understands this process would be performed on a computer but does not recite a computer. 
	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The current claims are “predicted to provide the least training time”.  The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021). 
Courts have long held that mathematical algorithms for performing calculations, without more, are patent ineligible under § 101 . See, e.g., Parker v. Flook, 437 U.S. 584 , 595 , 98 S. Ct. 2522 , 57 L. Ed. 2d 451 (1978) ("[I]f a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." (internal citation and quotation marks omitted)); Gottschalk v. Benson, [*1373] 409 U.S. 63 , 72 , 93 S. Ct. 253 , 34 L. Ed. 2d 273 (1972) (finding claims patent ineligible because they "would wholly pre-empt the mathematical formula and in practical effect would be a patent on the algorithm itself"); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1167 (Fed. Cir. 2018) (explaining that the focus of the claims, namely selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis, "is all abstract"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 , 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.")
In re Bd. of Trs. of Leland Stanford Junior Univ., 989 F.3d 1367, 1373 (Fed. Cir. 2021)

In addition, the claims do not have to recite a mathematical formula in order to be directed towards an ineligible mathematical algorithm. see, e.g., In re Board of Trustees of Leland Stanford Junior University, 989 F.3d 1367, 1373 (Fed. Cir. 2021) (determining that the claimed invention is directed to a patent ineligible mathematical algorithm, even though the representative claim at issue did not recite a mathematical formula); SAP America Incorporated v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (determining that the claims focus on an “improved mathematical analysis,” even though no mathematical formulas are recited in the claims).

Claims 19, 21-24, and 26-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons described below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Below Examiner will analysis the claims to determine whether they recite patent ineligible subject matter using the Alice/Mayo test as amended by the USPTO in the Federal Register in Vol. 84, No. 4 at pages 50-57. Examiner will use exemplary claim 1 as the initial basis for the analysis.
Step 1:
Based upon the preamble of the claims it appears that claim 1 is directed to a method.  Therefore, the claim is directed to one of the four statutory categories.
Step 2A prong 1:
Step 2A prong 1 ask the question: does the claim recite a judicial exception? The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
dividing a range of possible values of a hyperparameter of a machine learning algorithm into a plurality of contiguous subranges, wherein each subrange of the plurality of contiguous subranges is a respective distinct class of a plurality of classification classes; (This is a mathematical concept.)
recording, in a respective distinct metadata tuple for each dataset of a plurality of datasets: a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset;( This mathematical concept. The examiner notes this part of the claim comes from figure 6 element 601 “derive respective meta-feature value from training dataset”, as noted in the remarks filed 12/3/21). The examiner understands the derivation is a mathematical concept);
training a metamodel to predict, based on the values of the meta-feature in the metadata tuples for the plurality of datasets, the classes of the metadata tuples for the plurality of datasets, wherein the metamodel is one selected from the group consisting of a random forest and a neural network; the metamodel predicting, based on the value of the meta-feature of a new dataset that is not in the plurality of datasets, a particular class of the plurality of contiguous subranges; training the machine learning algorithm (The training is a mathematical concept or organizing human activity(teaching).  The “training” teaches the algorithm on new data just like a teacher gives selected data to students in order to train the students. The specification paragraph [0035] discloses training “subset” configurations for the (machine learning) algorithm and the determination of the subset would entail a mathematical concept.)

configuring, based on said  particular class, the hyperparameter[[s,]] of the machine learning algorithm (The configuring is a mathematical concept or a method of organizing human activity. The configuring is based on rules (class) of the machine learning algorithm. The configuring is based on an algorithm which is mathematical concept).

training the machine learning algorithm (The training is a mathematical concept or organizing human activity(teaching).  The “training” teaches the algorithm on new data just like a teacher gives selected data to students in order to train the students. The specification paragraph [0035] discloses training “subset” configurations for the (machine learning) algorithm and the determination of the subset would entail a mathematical concept.)

Based upon the above analysis claim 19 recites a judicial exception.
Step 2A prong 2:
This prong was amended by the USPTO and modifies the Supreme Courts Alice/Mayo test. This prong ask the question: do the additional elements integrate the judicial exception (abstract idea) into a practical application. In order to determine this the office has provided the following considerations. 

    PNG
    media_image1.png
    574
    1063
    media_image1.png
    Greyscale

The office has not indicated which of these considerations carries more weight than another consideration. Therefore, Examiner will examine each of these considerations in due part below. It should be noted that at this step in the analysis Examiner cannot take into account whether an element is well-understood, routine, or conventional.
Based upon the analysis of Prong 2A step 1 the following are additional elements.
Claim 19 discloses one or more processors.
As stated, in order to determine if this additional element integrates the judicial exception into the a practical application Examiner will analyze the prong 2 considerations below.
MPEP 2106.05(a)
The limitation does not include an improvement to a computer or other technology because the limitation is directed to manipulating data and not to a structural feature of the claim. 
The Vanda Memo
The Vanda Memo does not apply to the current claims as the current claims are not a method of treating a medical condition.
MPEP 2106.05(b)
Under MPEP 2106.05(b), Examiner must determine whether the additional elements are particular or general in nature. One can determine this by looking at the particular details of the additional elements. However, generic components, like generic general purpose computers (i.e. processor) do not qualify as a particular machine. 
The limitation above is not directed to a particular machine. This is because the limitation is directed to measuring and collecting predetermined data, and the means by which the data is measured and collected is not defined. 
MPEP 2106.05(c)
MPEP 2106.05(c) does not apply to the current set of claims as there is no transformation as defined under this MPEP section taking place in the current claims. Applicant is not transforming one article type to another article type. For example, Applicant is not smelting ore or vulcanizing rubber. Applicant is measuring and collecting data.
MPEP 2106.05(f)
The claim does not appear to have mere instructions to apply an exception such that one could state it is an “apply it” type of claim. 
MPEP 2106.05(g)
Under MPEP 2106.05(g) it appears that the additional elements are performing mere data gathering steps. This data gathering does not appear to impose a meaningful limit on the judicial exception, as they appear to be insignificant extra-solution activity. This is because the data needs to be gathered in order to perform the rest of the claim, and there are no details of how the measuring and collecting of data is to be performed, or any novel features of measuring and collecting data as the terms appear to be generic.
Therefore, this element appears to weigh against the integration of the judicial exception into a practical application.
MPEP 2106.05(e) vs. MPEP 2106.05(h)
These two MPEP sections are obverse and reverse of each other. One cannot have a claim generally linking the judicial exception to a particular technology and at the same time using the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technology.
Based upon both of these MPEP sections it appears that the claims are generally linking the judicial exception to a particular technology. This is because it appears that the claims at issue appear to equate with Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (MPEP 2106.05(h)(vi)). Where here the additional elements appear to be simply used as the data gathering steps in the judicial exception.
Conclusion for Step 2A prong 2
Based upon the analysis above, it appears that the claims do not integrate the judicial exception into a practical application.
Step 2B
Step 2B as the question of whether the additional elements are well-understood, routine, or conventional. It is the same analysis before the USPTO amended the Supreme Courts Alice/Mayo framework. A shortened analysis is below.
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	In accordance with this guidance, the examiner refers to the following generically-recited elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:
The additional element is a processor for executing the computer readable media.
The examiner takes official notice that processors, such as a CPU are well known in the art. 

	The examiner submits claims are similar to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) as noted in MPEP 2106.05(h) vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment.
	Moreover, the claims are also  similar to In re: Bd of Trustees of the Leland Stanford Junior Univ. The current claims are “predicted to provide the least training time”.  The Federal Circuit recently held “a specific or different combination of mathematical steps yields more accurate haplotype predictions than previously achievable under the prior art is not enough to transform the abstract idea in claim 1 into a patent eligible application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1170 (Fed. Cir. 2018) (holding that an advance in financial mathematical techniques does not constitute an inventive concept). In re Bd. of Trs. of the Leland Stanford Junior Univ., 991 F.3d 1245, 1252 (Fed. Cir. 2021).
Courts have long held that mathematical algorithms for performing calculations, without more, are patent ineligible under § 101 . See, e.g., Parker v. Flook, 437 U.S. 584 , 595 , 98 S. Ct. 2522 , 57 L. Ed. 2d 451 (1978) ("[I]f a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." (internal citation and quotation marks omitted)); Gottschalk v. Benson, [*1373] 409 U.S. 63 , 72 , 93 S. Ct. 253 , 34 L. Ed. 2d 273 (1972) (finding claims patent ineligible because they "would wholly pre-empt the mathematical formula and in practical effect would be a patent on the algorithm itself"); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161 , 1167 (Fed. Cir. 2018) (explaining that the focus of the claims, namely selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis, "is all abstract"); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 , 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.")
In re Bd. of Trs. of Leland Stanford Junior Univ., 989 F.3d 1367, 1373 (Fed. Cir. 2021)

In addition, the claims do not have to recite a mathematical formula in order to be directed towards an ineligible mathematical algorithm. see, e.g., In re Board of Trustees of Leland Stanford Junior University, 989 F.3d 1367, 1373 (Fed. Cir. 2021) (determining that the claimed invention is directed to a patent ineligible mathematical algorithm, even though the representative claim at issue did not recite a mathematical formula); SAP America Incorporated v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (determining that the claims focus on an “improved mathematical analysis,” even though no mathematical formulas are recited in the claims).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10, 13-16, 18, 19, 21-24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification paragraph [0043] discloses “subsequent full and final training (e.g. by computer 100) occurs faster”.
The original specification paragraph [0124] discloses “step 603 should be fast, because it may otherwise be the rate-limiting step in a metamodel training lifecycle”.
The original specification paragraph [0188] discloses “step 1208 is repeated for various configurations, and a configuration that is fastest (or fast enough) to train is selected for actual training of the machine learning algorithm with inference dataset 1135”. 
Claim 1 and 19 discloses “the machine learning algorithm is one selected from the group consisting of: a support vector machine (SVM), an artificial neural network (ANN), a decision tree, and a random forest”.
Claim 1 discloses “a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset”. 
Claim 19 discloses “a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm”. 
In the remarks filed 12/03/21, the applicant notes “an optimal subrange is a fastest subrange based on paragraphs 0097-0112 that describe only FIG. 5”. However, paragraphs 0097-0112 do  not disclose the fastest training of the machine learning algorithm where the machine learning algorithm is one of a  support vector machine (SVM), an artificial neural network (ANN), a decision tree, and a random forest. The Federal Circuit has recently held “[t]he written description requirement is not met when… the specification provides at best disparate disclosures that an artisan might have been able to combine in order to make the claimed invention. Ariad Pharms., 598 F.3d at 1352“. Flash Control, LLC v. Intel Corp., No. 2020-2141, 2021 BL 262867, at *5, 2021 U.S.P.Q.2d 754 (Fed. Cir. July 14, 2021). In this case the applicant seems to be combining the disclosure of paragraphs [0097-0112] with the disclosure in paragraph [0188]. 
The examiner submits the original specification fails to explicitly disclose  “a value of a meta-feature of the dataset and the class of a subrange of the plurality of contiguous subranges that provided a fastest training of the machine learning algorithm with the dataset” (underline added) where the machine learning algorithm was one of a  support vector machine (SVM), an artificial neural network (ANN), a decision tree, and a random forest with a dataset. 

Claims 1-10, 13-16, 18, 19, 21-24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Wands Factors: for lack of enablement for lack of specific data to train the metamodel to predict
Breadth of Claims:

The examiner submits  a “training a metamodel to predict” would need specific data to train the model. 
	The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
“Privacy-preserving Machine Learning through Data Obfuscation” (IDS filed 8/19/21) by Zhang et al. disclose, on page 1 top of right col., “[a] training dataset is necessary to train and generate a machine learning model”. The applicant explicitly notes, on page 20 of the remarks filed 8/3/22,  that Zhang discloses “must disclose the data to the cloud provider to run the training task” (applicant’s bolding)

Predictability:
The applicant’s Background [ 0003] discloses "[d]ataset and model specific training time is unstable" and “cost is unpredictable”.  The examiner submits this is evidence that training is unpredictable because the cost is unpredictable.
The examiner notes that the data used to train the model would be broader that the “celebrated” datasets disclosed by the applicant’s representative in the remarks filed 9/28/21. Moreover, dataset would encompass both real world and synthetic data. 
Amount of Direction:
The applicant has not disclosed the data that is used to train the model for the claimed  “metamodel… to predict a respective fastest subrange of possible values”. Figure 5, Figure 7, Figure 9 and Figure 11 disclose generic “values” for training but does not disclose the actual data used to train the “metamodel… to predict a respective fastest subrange of possible values”.
Paragraph [0076] disclose “if inference dataset 450 is a collection of photographs, then meta-feature 461 may be a count of photographs or an arithmetic mean of pixels per photo, and meta-feature 462 may be a statistical variance of all pixel luminosities of all of the photos or median count of edges of all photos, which may be somewhat rigorous to calculate”. However, the specification is does not expressly disclose the type of data that is used to train the “metamodel… to predict a respective fastest subrange of possible values”. 

The applicant has not disclosed the data that is used to train the model for the trained metamodel.  Page 15 of “Public Views of Artificial Intelligence and Intellectual Property Policy” discloses “[d]ata is a foundational component of AI. Access to data for initial development and ongoing training is necessary for AI development.”
The applicant explicitly notes, on page 20 of the remarks filed 8/3/22,  that Zhang discloses “must disclose the data to the cloud provider to run the training task” (applicant’s bolding)
Lack of Working Examples:
The examiner submits figure 6 and pargraphs [0114- 0131] discloses the genereic metamodel training process. However, the specification does not disclose the actual data used to train the “metamodel to predict”.
The level of ordinary skill:
The examiner submits one of ordinary skill would be a data scientist, as disclosed in paragraph [0003]. However, even with high level of skill, the applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. See MPEP § 2161.01, subsection III, and MPEP § 2164.08.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817